
	
		I
		112th CONGRESS
		2d Session
		H. R. 4243
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Turner of Ohio
			 (for himself and Mr. Miller of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To strengthen the North Atlantic Treaty
		  Organization.
	
	
		1.Short titleThis Act may be cited as the
			 NATO Enhancement Act of
			 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)The sustained
			 commitment of the North Atlantic Treaty Organization (NATO) to mutual defense
			 has made possible the democratic transformation of Central and Eastern
			 Europe.
			(2)Lasting stability
			 and security in Europe requires the further military, economic, and political
			 integration of emerging democracies into existing European and transatlantic
			 structures.
			(3)NATO is not
			 directed against any single adversary and must continue to develop close
			 partnerships with non-member nations.
			(4)In an era of
			 threats from terrorism and the proliferation of weapons of mass destruction,
			 the North Atlantic Treaty Organization has effectively adapted its mission and
			 responded to new threats and challenges.
			(5)NATO is currently
			 involved in several operations benefiting United States national security,
			 including the International Security and Assistance Force (ISAF) for
			 Afghanistan, NATO’s Kosovo Force (KFOR), the counter-terrorism Operation Active
			 Endeavor in the Mediterranean Sea, anti-piracy Operation Ocean Shield off the
			 Horn of Africa, support for African Union missions, as well as the completed
			 missions of Operation Unified Protector in Libya in 2011, the Implementation
			 (IFOR) and Stabilization Forces (SFOR) in Bosnia and Herzegovina, Operation
			 Essential Harvest in Macedonia, training of Iraqi security forces, and
			 humanitarian missions after Hurricane Katrina, in Darfur, and in
			 Pakistan.
			(6)NATO serves as a
			 force multiplier, whose command structures, training institutions, and
			 multilateral exercises have generated unprecedented multinational contributions
			 to United States national security priorities and enabled European soldiers to
			 fight side-by-side with members of the United States Armed Forces.
			(7)NATO is a
			 community of democracies that can act collectively to promote freedom,
			 stability, and peace around the globe.
			(8)Allies who have
			 recently acceded to NATO, as well as partner nations such as Bosnia and
			 Herzegovina, Georgia, the Republic of Macedonia, and Montenegro are among the
			 highest per capita contributors to NATO missions.
			(9)Members of the
			 United States Armed Forces and NATO forces have provided tremendous sacrifice
			 on behalf of the freedom and security of the NATO alliance, and those soldiers
			 who have perished fighting on behalf of the Western alliance should be forever
			 remembered for their ultimate sacrifice.
			(10)In the NATO
			 Participation Act of 1994 (title II of Public Law 103–447; 22 U.S.C. 1928
			 note), Congress declared that full and active participants in the
			 Partnership for Peace in a position to further the principles of the North
			 Atlantic Treaty and to contribute to the security of the North Atlantic area
			 should be invited to become full NATO members in accordance with Article 10 of
			 such Treaty at an early date.
			(11)In the NATO
			 Enlargement Facilitation Act of 1996 (22 U.S.C. 1928 note 110 Stat. 3009–173),
			 Congress called for the prompt admission of Poland, Hungary, the Czech
			 Republic, and Slovenia to the North Atlantic Treaty Organization, and declared
			 that in order to promote economic stability and security in Slovakia,
			 Estonia, Latvia, Lithuania, Romania, Bulgaria, Albania, Moldova, and Ukraine …
			 the process of enlarging NATO to include emerging democracies in Central and
			 Eastern Europe should not be limited to consideration of admitting Poland,
			 Hungary, the Czech Republic, and Slovenia as full members of the NATO
			 Alliance.
			(12)At the Madrid
			 Summit of the North Atlantic Treaty Organization in July 1997, Poland, Hungary,
			 and the Czech Republic were invited to join the Alliance, and the North
			 Atlantic Treaty Organization Heads of State and Government issued a declaration
			 stating, The alliance expects to extend further invitations in coming
			 years to nations willing and able to assume the responsibilities and
			 obligations of membership … No European democratic country whose admission
			 would fulfill the objectives of the [North Atlantic] Treaty will be excluded
			 from consideration..
			(13)In the European
			 Security Act of 1998 (22 U.S.C. 1928 note; 112 Stat. 2681–839), Congress
			 declared that Poland, Hungary, and the Czech Republic should not be the
			 last emerging democracies in Central and Eastern Europe invited to join
			 NATO and that Romania, Estonia, Latvia, Lithuania, and Bulgaria
			 … would make an outstanding contribution to furthering the goals of NATO and
			 enhancing stability, freedom, and peace in Europe should they become NATO
			 members [and] upon complete satisfaction of all relevant criteria should be
			 invited to become full NATO members at the earliest possible
			 date.
			(14)On February 11,
			 1998, the Senate approved the resolution of advice and consent to ratification
			 of the Protocols to the North Atlantic Treaty of 1949 on Accession of Poland,
			 Hungary, and the Czech Republic (Treaty Document 105–36), inviting Poland,
			 Hungary, and the Czech Republic to join the North Atlantic Treaty
			 Organization.
			(15)At the Washington
			 Summit of the North Atlantic Treaty Organization in April 1999, the North
			 Atlantic Treaty Organization Heads of State and Government issued a communique
			 declaring, We pledge that NATO will continue to welcome new members in a
			 position to further the principles of the [North Atlantic] Treaty and
			 contribute to peace and security in the Euro-Atlantic area … The three new
			 members will not be the last … No European democratic country whose admission
			 would fulfill the objectives of the Treaty will be excluded from consideration,
			 regardless of its geographic location ….
			(16)In the Gerald B.
			 H. Solomon Freedom Consolidation Act of 2002 (Public Law 107–187; 22 U.S.C.
			 1928 note), Congress endorsed the vision of further enlargement of the
			 NATO Alliance articulated by President George W. Bush on June 15, 2001, and by
			 former President William J. Clinton on October 22, 1996.
			(17)At the Prague
			 Summit of the North Atlantic Treaty Organization in November 2002, Bulgaria,
			 Estonia, Latvia, Lithuania, Romania, Slovakia, and Slovenia were invited to
			 join the Alliance in the second round of enlargement of the North Atlantic
			 Treaty Organization since the end of the Cold War, and the North Atlantic
			 Treaty Organization Heads of State and Government issued a declaration stating,
			 NATO's door will remain open to European democracies willing and able to
			 assume the responsibilities and obligations of membership, in accordance with
			 Article 10 of the Washington Treaty..
			(18)On May 8, 2003,
			 the Senate unanimously approved the resolution of advice and consent to
			 ratification of the Protocols to the North Atlantic Treaty of 1949 on Accession
			 of Bulgaria, Estonia, Latvia, Lithuania, Romania, Slovakia, and Slovenia,
			 inviting Bulgaria, Estonia, Latvia, Lithuania, Romania, Slovakia, and Slovenia
			 (Treaty Document 108–4), inviting those countries to join the North Atlantic
			 Treaty Organization.
			(19)At the Istanbul
			 Summit of the North Atlantic Treaty Organization in June 2004, the North
			 Atlantic Treaty Organization Heads of State and Government issued a communique
			 reaffirming that NATO's door remains open to new members, declaring, We
			 celebrate the success of NATO's Open Door Policy, and reaffirm today that our
			 seven new members will not be the last. The door to membership remains open. We
			 welcome the progress made by Albania, Croatia, and the former Yugoslav Republic
			 of Macedonia(1) in implementing their Annual
			 National Programmes under the Membership Action Plan, and encourage them to
			 continue pursuing the reforms necessary to progress toward NATO membership. We
			 also commend their contribution to regional stability and cooperation. We want
			 all three countries to succeed and will continue to assist them in their reform
			 efforts. NATO will continue to assess each country's candidacy individually,
			 based on the progress made towards reform goals pursued through the Membership
			 Action Plan, which will remain the vehicle to keep the readiness of each
			 aspirant for membership under review. We direct that NATO Foreign Ministers
			 keep the enlargement process, including the implementation of the Membership
			 Action Plan, under continual review and report to us. We will review at the
			 next Summit progress by aspirants towards membership based on that
			 report..
			(20)At the Riga
			 Summit of the North Atlantic Treaty Organization in November 2006, the Heads of
			 State and Government of the member countries of NATO issued a declaration
			 reaffirming that NATO's door remains open to new members, declaring,
			 [A]ll European democratic countries may be considered for MAP
			 (Membership Action Plan) or admission, subject to decision by the NAC (North
			 Atlantic Council) at each stage, based on the performance of these countries
			 towards meeting the objectives of the North Atlantic Treaty. We direct that
			 NATO Foreign Ministers keep that process under continual review and report to
			 us. We welcome the efforts of Albania, Croatia, and the former Yugoslav
			 Republic of Macedonia to prepare themselves for the responsibilities and
			 obligations of membership. We reaffirm that the Alliance will continue with
			 Georgia and Ukraine its Intensified Dialogues which cover the full range of
			 political, military, financial and security issues relating to those countries'
			 aspirations to membership, without prejudice to any eventual Alliance decision.
			 We reaffirm the importance of the NATO-Ukraine Distinctive Partnership, which
			 has its 10th anniversary next year and welcome the progress that has been made
			 in the framework of our Intensified Dialogue. We appreciate Ukraine's
			 substantial contributions to our common security, including through
			 participation in NATO-led operations and efforts to promote regional
			 cooperation. We encourage Ukraine to continue to contribute to regional
			 security. We are determined to continue to assist, through practical
			 cooperation, in the implementation of far-reaching reform efforts, notably in
			 the fields of national security, defence, reform of the defence-industrial
			 sector and fighting corruption. We welcome the commencement of an Intensified
			 Dialogue with Georgia as well as Georgia's contribution to international
			 peacekeeping and security operations. We will continue to engage actively with
			 Georgia in support of its reform process. We encourage Georgia to continue
			 progress on political, economic and military reforms, including strengthening
			 judicial reform, as well as the peaceful resolution of outstanding conflicts on
			 its territory. We reaffirm that it is of great importance that all parties in
			 the region should engage constructively to promote regional peace and
			 stability..
			(21)In the NATO
			 Freedom Consolidation Act of 2007 (Public Law 110–17; 22 U.S.C. 1928 note),
			 Congress designated Albania, Croatia, Georgia, the Republic of Macedonia, and
			 Ukraine eligible to receive assistance under the NATO Participation Act of 1994
			 and expressed support for qualified candidate states, specifically by
			 entering into a Membership Action Plan with Georgia and recognizing the
			 progress toward meeting the responsibilities and obligations of NATO membership
			 by Albania, Croatia, Georgia, the Republic of Macedonia, and
			 Ukraine.
			(22)At the Bucharest
			 Summit of the North Atlantic Treaty Organization in April 2008, the Heads of
			 State and Government of the member countries of NATO declared, NATO’s
			 ongoing enlargement process has been an historic success in advancing stability
			 and cooperation and bringing us closer to our common goal of a Europe whole and
			 free, united in peace, democracy and common values. NATO’s door will remain
			 open to European democracies willing and able to assume the responsibilities
			 and obligations of membership, in accordance with Article 10 of the Washington
			 Treaty. We reiterate that decisions on enlargement are for NATO itself to
			 make..
			(23)At the Bucharest
			 Summit of the North Atlantic Treaty Organization in April 2008, the Heads of
			 State and Government of the member countries of NATO declared, NATO
			 welcomes Ukraine’s and Georgia’s Euro-Atlantic aspirations for membership in
			 NATO. We agreed today that these countries will become members of NATO. Both
			 nations have made valuable contributions to Alliance
			 operations..
			(24)The Bucharest
			 Declaration also stated, [W]e have decided to invite Albania and Croatia
			 to begin accession talks to join our Alliance. We congratulate these countries
			 on this historic achievement, earned through years of hard work and a
			 demonstrated commitment to our common security and NATO’s shared
			 values..
			(25)On September 25,
			 2008, the Senate approved the Resolution Advising and Consenting to
			 Ratification of the Protocols to the North Atlantic Treaty of 1949 on Accession
			 of Albania and Croatia (Treaty Document 110–20), inviting Croatia and Albania
			 to join the North Atlantic Treaty Organization.
			(26)At the
			 Strasbourg/Kehl NATO Summit, the Heads of State and Government participating in
			 the meeting of the North Atlantic Council on April 4, 2009, reiterated that
			 [i]n accordance with Article 10 of the Washington Treaty, NATO's door
			 will remain open to all European democracies which share the values of our
			 Alliance, which are willing and able to assume the responsibilities and
			 obligations of membership, and whose inclusion can contribute to common
			 security and stability.
			(27)On April 4, 2009,
			 at the Strasbourg/Kehl NATO Summit, President Barack Obama stated, I'd
			 also like to note that as we welcome Albania and Croatia to NATO, this will not
			 be the last time that we have such a celebration, and I look forward to the day
			 when we can welcome Macedonia to the Alliance. The door to membership will
			 remain open for other countries that meet NATO's standards and can make a
			 meaningful contribution to allied security..
			(28)At the Lisbon
			 Summit of the North Atlantic Treaty Organization in November 2010, the Heads of
			 State and Government of the member countries of NATO declared, NATO’s
			 door will remain open to all European democracies which share the values of our
			 Alliance, which are willing and able to assume the responsibilities and
			 obligations of membership, which are in a position to further the principles of
			 the Treaty, and whose inclusion can contribute to the security of the North
			 Atlantic area..
			(29)The Lisbon
			 Declaration of November 2010 included the following statements:
				(A)We
			 reiterate the agreement at our 2008 Bucharest Summit to extend an invitation to
			 the former Yugoslav Republic of Macedonia as soon as a mutually acceptable
			 solution to the name issue has been reached within the framework of the UN, and
			 urge intensified efforts towards that end..
				(B)We welcome
			 the considerable progress that Montenegro has made on its road to Euro-Atlantic
			 integration and its contribution to security in the region and beyond,
			 including through its participation in ISAF. Its active engagement in the
			 Membership Action Plan (MAP) process demonstrates Montenegro's firm commitment
			 to join the Alliance..
				(C)We fully
			 support the membership aspiration of Bosnia and Herzegovina..
				(D)We welcome,
			 and continue to support, the Government of Serbia’s stated commitment to
			 Serbia's Euro-Atlantic integration..
				(E)At the 2008
			 Bucharest Summit we agreed that Georgia will become a member of NATO and we
			 reaffirm all elements of that decision, as well as subsequent
			 decisions..
				(F)A stable,
			 democratic and economically prosperous Ukraine is an important factor for
			 Euro-Atlantic security..
				(30)The Republic of
			 Macedonia should not have been denied NATO Membership in 2008.
			(31)Bosnia and
			 Herzegovina, Georgia, the Republic of Macedonia, and Montenegro have expressed
			 a clear national intent to join NATO and should therefore be granted Membership
			 Action Plans.
			(32)The Governments
			 of Bosnia and Herzegovina, Georgia, the Republic of Macedonia, and Montenegro
			 have met the basic standards for accession (even as specific defense reforms
			 continue) and displayed their willingness and ability to meet the
			 responsibilities of membership in the North Atlantic Treaty Organization, and
			 the accession of these countries, as well as continued development of
			 cooperation with other Partnership for Peace members, would benefit security
			 and stability in Europe and advance United States national security
			 interests.
			(33)The NATO Lisbon
			 Declaration of 2010 also enshrined NATO’s commitment to territorial missile
			 defense, stating, The threat to NATO European populations, territory and
			 forces posed by the proliferation of ballistic missiles is increasing. As
			 missile defence forms part of a broader response to counter this threat, we
			 have decided that the Alliance will develop a missile defence capability to
			 pursue its core task of collective defence..
			(34)Political support
			 for missile defense as a NATO mission will be strongest if the costs and
			 benefits are broadly shared throughout the Alliance, including through greater
			 European financial and industrial contributions to the missile defense
			 mission.
			(35)The NATO Lisbon
			 Declaration reaffirmed the Alliance commitment to fund NATO operations at
			 adequate levels, stating, We reaffirm our resolve to continue to provide
			 the resources, including the forces and capabilities required to perform the
			 full range of Alliance missions. … We are determined to pursue reform and
			 defence transformation and continue to make our forces more deployable,
			 sustainable, interoperable, and thus more usable..
			3.Statement of
			 policy
			(a)EnlargementIt is the policy of the United
			 States—
				(1)to continue to foster the creation of a
			 Europe whole, free, and at peace;
				(2)to support the right of every nation of
			 Europe to choose its own defense alliances and security relationships;
				(3)to reject the notion of privileged spheres
			 of influence;
				(4)to continue to strongly support an
			 open door policy with respect to the accession of additional
			 countries to the North Atlantic Treaty Organization, including the NATO
			 aspirant nations of Bosnia and Herzegovina, Georgia, the Republic of Macedonia,
			 and Montenegro;
				(5)to continue to provide assistance to
			 countries aspiring to accede to, or deepen relationships with, NATO in terms of
			 providing training, defense planning assistance, military exchanges, and
			 security assistance; and
				(6)to continue to advocate these goals within
			 the NATO alliance and encourage the accession to NATO of all aspirant nations,
			 including Bosnia and Herzegovina, Georgia, the Republic of Macedonia, and
			 Montenegro.
				(b)DeterrenceWith respect to United States forward
			 deployed nuclear weapons in Europe, the policy of the United States will be
			 guided by the following principles:
				(1)As long as nuclear weapons exist, NATO will
			 remain a nuclear alliance.
				(2)The presence of nuclear weapons of the
			 United States in Europe—combined with NATO's unique nuclear sharing
			 arrangements under which non-nuclear members participate in nuclear planning
			 and possess specially configured aircraft capable of delivering nuclear
			 weapons—contributes to the cohesion of NATO and provides reassurance to allies
			 and partners who feel exposed to regional threats and a tool in dealing with
			 neighboring states hostile to NATO.
				(3)The United States should pursue
			 negotiations with the Russian Federation aimed at the reduction of Russian
			 deployed and nondeployed, nonstrategic nuclear forces.
				(4)Nonstrategic
			 nuclear weapons should be considered when weighing the balance of the nuclear
			 forces of the United States and the Russian Federation.
				(5)Any geographical
			 relocation or storage of nonstrategic nuclear weapons by the Russian Federation
			 does not constitute a reduction or elimination of such weapons.
				(6)The vast advantage
			 of the Russian Federation in nonstrategic nuclear weapons constitutes a threat
			 to the United States and its allies and a growing asymmetry in Western
			 Europe.
				(c)NATO missile
			 defenseIt is the policy of
			 the United States that—
				(1)the European Phased Adaptive Approach
			 (EPAA) is a United States program to support NATO’s mission of territorial
			 defense against ballistic missile attack;
				(2)the United States will continue to
			 implement and fund, with financial support of allies, all four phases of the
			 EPAA, consistent with President Obama's letter to the Senate on December 18,
			 2010;
				(3)the United States will continue to seek
			 further allied contributions to this mission (including radars, sensors,
			 interceptors, and financial support), in addition to European commitments
			 regarding NATO’s Active Layered Theater Ballistic Missile Defense (ALTBMD);
			 and
				(4)broad allied
			 burden and risk sharing for the NATO territorial missile defense mission will
			 be critical to its long-term viability and success.
				(d)Smart
			 defenseIt is the policy of the United States—
				(1)to seek defense
			 efficiencies where possible to ensure that the NATO alliance is effective and
			 efficient, including elements of greater specialization, prioritization, and
			 cooperation (pooling and sharing); and
				(2)to nonetheless
			 press NATO allies to reduce the defense gap with the United States by equipping
			 themselves with capabilities that are deemed to be critical, deployable, and
			 sustainable, to meet the agreed upon benchmark of spending at least 2 percent
			 of Gross Domestic Product (GDP) on defense, and to demonstrate political
			 determination to achieve these goals.
				4.Sense of
			 CongressIt is the sense of
			 Congress that, at the Chicago Summit of the North Atlantic Treaty Organization
			 in May 2012, the President should lead NATO efforts—
			(1)to ensure that enlargement remains a
			 priority;
			(2)to grant or
			 provide a clear roadmap for the granting of a NATO Membership Action Plan (or
			 other equivalent plan) to Georgia and Bosnia and Herzogovina; and
			(3)to invite, or
			 provide a clear roadmap for inviting, the Republic of Macedonia and Montenegro
			 to join NATO.
			5.Designation of
			 Bosnia and Herzegovina and Montenegro as eligible to receive assistance under
			 the NATO Participation Act of 1994
			(a)Bosnia and
			 herzegovina
				(1)In
			 generalBosnia and Herzegovina is designated as eligible to
			 receive assistance under the program established under section 203(a) of the
			 NATO Participation Act of 1994 (title II of Public Law 103–447; 22 U.S.C. 1928
			 note), and shall be deemed to have been so designated pursuant to section
			 203(d)(1) of such Act.
				(2)Assistance to
			 place immovable defense property under ministry of defense
			 jurisdictionAssistance provided pursuant to paragraph (1) shall
			 in part be directed towards encouraging and assisting the Government of Bosnia
			 and Herzegovina in its efforts to place all immovable defense property under
			 the jurisdiction of the Ministry of Defense in order to fulfill the
			 requirements to join the NATO Membership Action Plan.
				(b)MontenegroMontenegro
			 is designated as eligible to receive assistance under the program established
			 under section 203(a) of the NATO Participation Act of 1994, and shall be deemed
			 to have been so designated pursuant to section 203(d)(1) of such Act.
			6.Authorization of
			 security assistance to Bosnia and Herzogovina and Montenegro under the NATO
			 Participation Act of 1994Of
			 the amounts made available for fiscal year 2012 under section 23 of the Arms
			 Export Control Act (22 U.S.C. 2763), such sums as may be necessary are
			 authorized to be appropriated for assistance to Bosnia and Herzegovina and
			 Montenegro.
		7.Reauthorization
			 of security assistance for countries previously designated as eligible to
			 receive assistance under the NATO Participation Act of 1994Of the amounts made available for fiscal
			 year 2012 under section 23 of the Arms Export Control Act (22 U.S.C. 2763) such
			 sums as may be necessary are authorized to be appropriated for assistance to
			 Georgia, the Republic of Macedonia, and Ukraine.
		8.Reauthorization
			 of programs to facilitate transition to NATO membershipSection 203 of the NATO Participation Act
			 (Public Law 103–447; 22 U.S.C. 1928 note) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 The President may establish a program and inserting the
			 following: “The President—
					
						(1)may establish a
				program
						;
				and
				(B)by striking
			 pursuant to subsection (d). and inserting the following:
			 “pursuant to subsection (d); and
					
						(2)shall establish
				and regularly update bilateral programs to assist Bosnia and Herzogovina
				Georgia, the Republic of Macedonia, and Montenegro to achieve full NATO
				membership.
						;
				(2)in subsection
			 (b)—
				(A)in paragraph (2),
			 by striking ; and and inserting a semicolon;
				(B)in paragraph (3),
			 by striking the period at the end and inserting a semicolon; and
				(C)by adding at the
			 end the following new paragraphs:
					
						(4)bilateral
				exchanges of military officers;
						(5)joint assessments
				of defense needs upon the request of any country designated under subsection
				(d), including with respect to the objectives under section 1242 of the
				National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81);
				and
						(6)sales of defense
				articles and services necessary to maintain sufficient territorial self-defense
				capabilities in accordance with every nation’s right to self-defense under
				Article 51 of the Charter of the United
				Nations.
						;
				(3)in subsection
			 (c)—
				(A)by striking
			 paragraph (5);
				(B)by redesignating
			 paragraphs (2), (3), (4), (6), and (7) as paragraphs (3), (4), (6), (9), and
			 (11), respectively;
				(C)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)The transfer of
				nonlethal excess defense articles under section 516 of the Foreign Assistance
				Act of 1961 (22 U.S.C. 2321j), without regard to the restriction in subsection
				(a) of such section (relating to the justification of the foreign military
				financing program for the fiscal year in which a transfer is
				authorized).
						;
				(D)by inserting after
			 paragraph (4), as redesignated by subparagraph (B), the following new
			 paragraph:
					
						(5)Approval of
				commercial export sales under the Arms Export Control
				Act.
						;
				(E)by inserting after
			 paragraph (6), as redesignated by subparagraph (B), the following new
			 paragraphs:
					
						(7)Nonproliferation,
				Anti-Terrorism, Demining, and Related Programs assistance.
						(8)Assistance under
				section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291; relating to
				international narcotics control and law
				enforcement).
						;
				and
				(F)by inserting after
			 paragraph (9), as redesignated by subparagraph (B), the following new
			 paragraph:
					
						(10)Military
				assistance under section 1206 of the National Defense Authorization Act for
				Fiscal Year 2006 (Public Law 109–163; 119 Stat.
				2456).
						;
				and
				(4)by inserting at
			 the end the following new subsection:
				
					(h)UkraineThe
				programs established under subsection (a) shall not inhibit security
				cooperation in terms of interoperability, training, reform, joint exercises,
				and bilateral exchanges with nations previously designated as eligible to
				receive security assistance under this Act but no longer expressing a national
				intent to join the NATO
				Alliance.
					.
			9.Priority delivery
			 of excess defense articlesNotwithstanding any other provision of law,
			 the provision and delivery of excess defense articles to Bosnia and
			 Herzegovina, Georgia, the Republic of Macedonia, and Montenegro under the
			 authority of paragraphs (1) and (2) of section 203(c) of the NATO Participation
			 Act of 1994 (Public Law 103–447; 22 U.S.C. 1928 note), as amended by section 8,
			 and section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j) shall
			 be given priority to the maximum extent practicable.
		10.Report
			 required
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 provide to the Committee on Foreign Relations and the Committee on Armed
			 Services of the Senate and the Committee on Foreign Affairs and the Committee
			 on Armed Services of the House of Representatives a report on NATO
			 accession.
			(b)ContentThe report required under subsection (a)
			 shall include the following elements:
				(1)A description of all assistance provided
			 under the programs established under section 203(a) of the NATO Participation
			 Act of 1994 (Public Law 103–447; 22 U.S.C. 1928 note), as amended by section 7,
			 or otherwise provided by the United States Government to facilitate the
			 transition to full NATO membership of Bosnia and Herzegovina, Georgia, the
			 Republic of Macedonia, Montenegro, and other countries designated pursuant to
			 section 203(d) of the NATO Participation Act of 1994 (Public Law 103–447; 22
			 U.S.C. 1928 note).
				(2)A description of United States diplomatic
			 efforts currently underway or anticipated to facilitate an agreement between
			 the Republic of Macedonia and Greece concerning the dispute over the official
			 name of the Republic of Macedonia, taking into consideration the December 5,
			 2011, judgment by the International Court of Justice concerning the
			 dispute.
				(3)A description of additional national steps,
			 if any, that must be undertaken by Bosnia and Herzegovina, Georgia, the
			 Republic of Macedonia, and Montenegro in terms of reform, doctrine, and
			 readiness in order to meet the qualifications necessary to achieve accession to
			 NATO.
				(4)A
			 description of United States efforts to uphold the sovereignty and territorial
			 integrity of Georgia.
				(5)A
			 description of all current and projected financial and technical contributions
			 by NATO allies to the NATO territorial missile defense mission, including all
			 national assets that have been or will be dedicated to the NATO missile defense
			 mission.
				(c)FormThe report shall be submitted in
			 unclassified format and may be supplemented by a classified annex.
			
